Citation Nr: 1201350	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active duty service from December 1970 to February 1971. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A hearing at the RO before a traveling Veterans Law Judge (Travel Board hearing) was scheduled in April 2009 at the Veteran's request.  The Veteran did not report for the hearing.  However, an April 2009 letter from the Veteran was subsequently associated with the claims file.  In this letter, received at the RO on April 1, 2009, the Veteran requested a postponement of the hearing scheduled for April 14, 2009, for medical reasons.  Specifically, the Veteran reported that he was scheduled for a surgical procedure with scheduled follow-up which would not permit him to report for the hearing. 

The Board finds the Veteran's request for a rescheduling of the hearing was received prior to the scheduled hearing and that the request was based on good cause.  Accordingly, the case is being returned to the RO so that a Travel Board hearing may be scheduled. 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Trevel Board hearing.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


